     Case 2:19-cv-05786-FMO-KS Document 1-3 Filed 07/03/19 Page 1 of 15 Page ID #:12



   MICHAEL E. JENKINS, State Bar No. 245116
 1
   HARRINGTON, FOXX, DUBROW & CANTER, LLP
 2 333 South Hope Street, Suite 1000
   Los Angeles, California 90071-1429
 3 Telephone (213) 489-3222
 4 Facsimile (213) 623-7929
   mjenkins@hfdclaw.com
 5
   Attorneys for Defendant
 6 STINK INC. L.A. dba THE STINKING ROSE
 7
 8
 9
                                          IN THE UNITED STATES DISTRICT COURT
10
                                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12    LINDA HAMMEL,                                                  Case No. 2:19-cv-5786
13               Plaintiff,                                          NOTICE OF LODGING OF STATE
14                                                                   COURT COMPLAINT
      vs.
15                                                                   [Filed Concurrently with Notice of
16    STINK INC. L.A., a California corporation,                     Removal; Affidavit of Michael E. Jenkins
      individually and dba THE STINKING                              In Support of Notice of Removal; Notice to
17                                                                   Adverse Party of Removal to Federal
      ROSE and DOES 1 to 10,                                         Court; Certificate of Service of Notice to
18                                                                   Adverse Party of Removal to Federal
                 Defendants.                                         Court;
19                                                                   Notice of Pendency of Other Actions or
20                                                                   Proceedings; Notice of Related Case;
                                                                     Certification and Notice of Interested
21                                                                   Parties]
22
23               TO THE CLERK OF THE COURT, PLAINTIFF LINDA HAMMEL, AND HER
24 ATTORNEYS OF RECORD:
25
26               PLEASE TAKE NOTICE THAT Defendant STINK INC. L.A. dba THE
27 STINKING ROSE hereby lodges, and attaches hereto as Exhibit “A”, a true and correct
28
      SPFMI-5535\pleadings\federal\ntc lodging complaint         1
                                             NOTICE OF LODGING OF STATE COURT COMPLAINT
     Case 2:19-cv-05786-FMO-KS Document 1-3 Filed 07/03/19 Page 2 of 15 Page ID #:13




 1 copy of the conformed state court Complaint of Plaintiff LINDA HAMMEL.
 2
 3
      Dated: July 3, 2019                                    HARRINGTON, FOXX, DUBROW & CANTER,
 4
                                                             LLP
 5
 6
 7                                                           By: /s/ MICHAEL E. JENKINS
 8                                                               MICHAEL E. JENKINS
                                                                 Attorneys for Defendant
 9                                                               STINK INC. L.A. dba THE STINKING
10                                                               ROSE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      SPFMI-5535\pleadings\federal\ntc lodging complaint         2
                                             NOTICE OF LODGING OF STATE COURT COMPLAINT
Case 2:19-cv-05786-FMO-KS Document 1-3 Filed 07/03/19 Page 3 of 15 Page ID #:14




        EXHIBIT A
            Case 2:19-cv-05786-FMO-KS Document 1-3 Filed 07/03/19 Page 4 of 15 Page ID #:15




                                                                                    01/16/18
                                                                                    01/16/18




                                                                           Melissa Yelverton




                                                                                  BC690185




            01/16/2018         Sherri R. Carter            Melissa Yelverton
E-SCANNED
                                           DEPT 92 Hon. Marc D. Gross A7250
                                                     Case 2:19-cv-05786-FMO-KS Document 1-3 Filed 07/03/19 Page 5 of 15 Page ID #:16




                                                                                                                      01/16/18
                                                                                                                      01/16/18




                                                                                                                                       CASE #:BC690185 RECEIPT #: 1180117D8922 DATE PAID : 01/17/18 11:13 AM TOTAL : 435.00 TYPE : EFT
                                                                                                              Melissa Yelverton




                                                                                                                    BC690185
FSC:07/02/19 TRIAL: 07/16/19 OSC : 01/18/21
E-SCANNED
E-SCANNED   FSC:07/02/19 TRIAL: 07/16/19 OSC : 01/18/21
                                                                                                                                                                                                           DEPT 92 Hon. Marc D. Gross A7250



                                                                                                              BC690185
                                                                                                                         Case 2:19-cv-05786-FMO-KS Document 1-3 Filed 07/03/19 Page 6 of 15 Page ID #:17




            CASE #:BC690185 RECEIPT #: 1180117D8922 DATE PAID : 01/17/18 11:13 AM TOTAL : 435.00 TYPE : EFT
E-SCANNED   FSC:07/02/19 TRIAL: 07/16/19 OSC : 01/18/21
                                                                                                                                                                                                           DEPT 92 Hon. Marc D. Gross A7250



                                                                                                              BC690185
                                                                                                                         Case 2:19-cv-05786-FMO-KS Document 1-3 Filed 07/03/19 Page 7 of 15 Page ID #:18




            CASE #:BC690185 RECEIPT #: 1180117D8922 DATE PAID : 01/17/18 11:13 AM TOTAL : 435.00 TYPE : EFT
E-SCANNED   FSC:07/02/19 TRIAL: 07/16/19 OSC : 01/18/21
                                                                                                                                                                                                           DEPT 92 Hon. Marc D. Gross A7250




                                                                                                              BC690185
                                                                                                                         Case 2:19-cv-05786-FMO-KS Document 1-3 Filed 07/03/19 Page 8 of 15 Page ID #:19




            CASE #:BC690185 RECEIPT #: 1180117D8922 DATE PAID : 01/17/18 11:13 AM TOTAL : 435.00 TYPE : EFT
E-SCANNED   FSC:07/02/19 TRIAL: 07/16/19 OSC : 01/18/21
                                                                                                                                                                                                           DEPT 92 Hon. Marc D. Gross A7250




                                                                                                              BC690185
                                                                                                                         Case 2:19-cv-05786-FMO-KS Document 1-3 Filed 07/03/19 Page 9 of 15 Page ID #:20




            CASE #:BC690185 RECEIPT #: 1180117D8922 DATE PAID : 01/17/18 11:13 AM TOTAL : 435.00 TYPE : EFT
            Case 2:19-cv-05786-FMO-KS Document 1-3 Filed 07/03/19 Page 10 of 15 Page ID #:21




                                                                             01/16/18
                                                                             01/16/18




                                                                     Melissa Yelverton

                                                                               BC690185
E-SCANNED
            Case 2:19-cv-05786-FMO-KS Document 1-3 Filed 07/03/19 Page 11 of 15 Page ID #:22
E-SCANNED
            Case 2:19-cv-05786-FMO-KS Document 1-3 Filed 07/03/19 Page 12 of 15 Page ID #:23
                                                                          BC690185
E-SCANNED
            Case 2:19-cv-05786-FMO-KS Document 1-3 Filed 07/03/19 Page 13 of 15 Page ID #:24
                                                                           BC690185
E-SCANNED
            Case 2:19-cv-05786-FMO-KS Document 1-3 Filed 07/03/19 Page 14 of 15 Page ID #:25
                                                                              BC690185
E-SCANNED
            Case 2:19-cv-05786-FMO-KS Document 1-3 Filed 07/03/19 Page 15 of 15 Page ID #:26
                                                                             BC690185
E-SCANNED
